Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on October 8, 2021. 
Claims 1, 13, 18, and 20 were amended. Claims 8-12 are withdrawn. Claims 1, 3-4, 7 and 13-25 are under examination in this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
is maintained.
Response to Applicant’s arguments 
Applicant’s arguments have been fully considered but fail to persuade. 
Applicant amended the claims to recite “targets an influenza hemagglutinin head domain, wherein the vaccine is”.
Applicant argues that the claimed vaccines and pharmaceutical compounds beneficially target the head domain of the influenza virus, whereas the insight in the existing art is to target the stalk domain of hemagglutinin (HA). “The typical approach to universal influenza vaccine design has been for testing various conformational formulations of HA to better generate Abs to the stalk region. Although recent progress has been made on this front, getting B-cells to target the HA stalk rather than the HA head has proven difficult.
Applicant argues that the instant compositions target “the more immunogenic HA head region and elicit protective immune responses.” (Specification, para. [0039]). As shown in Example 1, the claimed invention as found that H3N8 LAIV elicits bnAbs from mice that are at least comparable to most known bnAbs that arise naturally from infection of vaccine studies. (Specification, para. [0140]). These data are significant because the bnAbs target conserved epitopes of the influenza virus, meaning that even as the virus mutates, the targeted epitopes on the head domain will exist, thus providing an effective universal vaccine.
Applicant states that the universality of the claimed vaccines/pharmaceutical compounds is illustrated in Example 4, when unvaccinated mice were infected with a lethal dose of the influenza A/California/pnd09 strain, all mice died from infection. In comparison, using the same 
Applicant argues that in paragraph [0039] of the specification shows surprising results as a universal vaccine capable of inducing protective immune responses across multiple hemagglutinin subtypes (H1, H2, H3, H5, H7, etc.) has not been previously reported.
Applicant argues that none of the Examiner’s cited references recognize or discuss the insight of the instant invention—namely the targeting of an H3N8 influenza hemagglutinin head domain to expose unique conserved epitopes to provide a universal influenza vaccine. (See, e.g., Specification, Examples 3 and 5). 
Applicant states that Smith is directed to functional influenza virus like particles (VLPs), wherein the VLP comprises influenza M1, HA, and NA proteins. (Smith, claim 1). The proteins are derived from variable sources, wherein the M1 is from an avian influenza virus.  Applicant argues that Smith does not provide a discussion of the utility of equine influenza strains, nor is there any discussion regarding methods of developing vaccines which specifically target the equine hemagglutinin head domain. 
Applicant states that Olsen is directed to methods of preparing an H3 influenza vaccine, wherein the HA sequence does not have a valine at position 78 or an asparagine at position 159. (Olsen, claim 1). Olsen acknowledges the challenge in developing effective vaccines derived from H3N8, noting that such “commercially available H7N7 and H3N8 equine influenza virus vaccines” fail to “protect adults against clinical respiratory disease that results from a natural 

In response, it is the Examiner’s position that the present amendment fails to overcome the rejection because it merely recite an intended use/effect of the claimed product, which is “targets an influenza hemagglutinin head domain”.
The equine H3 antigen comprising SEQ ID NO: 2 represent the influenza hemagglutinin head domain. Prior art by Smith et al. and Olsen et al. expressly teaches targeting influenza hemagglutinin head domain by immunization with virus like particles expressing influenza H3 antigen on their surface. Thus since prior art discloses targeting influenza hemagglutinin head domain by immunization with an antigen comprising the H3 influenza hemagglutinin head domain, it meets the limitation in preset claims 1, 13, 18, and 20.
Applicant’s argument regarding the unexpected result in not found persuasive because cross-protective immune response due to immunization with influenza H3 antigen have been previously reported by Wang et al. (PLoS, 2010, p. 1-9), for example. Wang et al. teach that antibodies generated by immunization with H3 antigen reacted with influenza A viruses H1 and H2 by immunofluorescence (see page 2, and Table 2). Thus, the unexpected result argued by 
Thus, in view of the foregoing, the rejection is maintained. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648